IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MECHEAL HENDRIX,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-466

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 7, 2017.

An appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

Mecheal Hendrix, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Samuel Steinberg, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.